Exhibit 10.3

ID:
HYPERION SOLUTIONS CORPORATION
Notice of Grant of Stock Options

Option Number:
Plan:
ID:

This document constitutes notice (“Notice”) that Hyperion Solutions Corporation
(“Hyperion”) has granted you (“Optionee”) an option (“Option”) to purchase
shares of Hyperion common stock under the Hyperion Solutions Corporation 2004
Equity Incentive Plan (“Plan”) according to the terms here in. To accept this
Option, sign one copy of this Notice and return it to Lisa Deilus, Stock
Administration, in the envelope provided.

     
Optionee:
 

Grant Date:
 

Vesting Commencement Date:
 

Exercise Price:
  per share:

Expiration Date:
Number and Type of Option Shares:

Exercise Schedule: The Option shall become exercisable with respect to
(i) twenty-five percent (25%) of the Option Shares upon Optionee’s completion of
one (1) year of active employment measured from the Vesting Commencement Date
and (ii) the balance of the Option Shares in successive equal monthly
installments upon Optionee’s completion of each of the next thirty-six
(36) months of active employment measured from and after the first anniversary
of the Vesting Commencement Date. In no event shall the Option become
exercisable for any additional Option Shares after Optionee’s cessation of
employment.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Plan. Optionee further agrees to be bound by
the terms of the Plan and this Notice. Optionee hereby acknowledges access upon
and receipt of the Plan and official prospectus for the Plan via GlobalSource
(the Corporation’s intranet at http://globalsource). A copy of the Plan and
prospectus are also available upon request made to the Corporate Secretary at
Hyperion’s principal offices.

All capitalized terms in this Notice shall have the meaning assigned to them in
this Notice or in the Plan. Subject to the Plan, your Option vests (becomes
exercisable) as specified above, calculated to the closest whole share, so that
all Option Shares will become purchasable as specified in the Notice.

To purchase Option Shares under this Option, Optionee should contact Hyperion’s
designated broker and follow the website procedure or the telephone procedures
that are in place at the time of the exercise (information can be found on
GlobalSource). In the event that there are no website or telephone procedures in
place at the time of exercise, Optionee may submit a completed exercise
agreement on a form approved by Hyperion, together with payment for the Option
Shares. Optionee may pay Hyperion for the Option Shares using cash, a check, a
wire transfer or any other form of payment listed in section 6.4(c) of the Plan
and permitted by the Administrator at the time of exercise including cashless
exercise through the designated broker. As described more fully in the Plan,
Option Shares available under this Option must be purchased, if at all, no later
than the Expiration Date, and within three (3) months of any termination of
employment with Hyperion.

Responsibility for Taxes: Regardless of any action Hyperion or the Optionee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items legally due by the Optionee is and remains the Optionee’s
responsibility. Prior to exercise of the Option, the Optionee shall pay or make
adequate arrangements satisfactory to Hyperion and/or the Employer to satisfy
all withholding and payment on account obligations of Hyperion, its subsidiaries
and affiliates, and/or the Employer. In this regard, the Optionee authorizes
Hyperion and/or the Employer to withhold all applicable Tax-Related Items
legally payable by the Optionee from the Optionee’s wages or other cash
compensation paid to the Optionee by Hyperion, its subsidiaries and affiliates,
and/or the Employer or from proceeds of the sale of the Option Shares.
Alternatively, or in addition, if permissible under local law, Hyperion may
(1) sell or arrange for the sale of Option Shares that the Optionee acquires to
meet the withholding obligation for Tax-Related Items, and/or (2) withhold in
Option Shares, provided that Hyperion only withholds the amount of Option Shares
necessary to satisfy the minimum withholding amount. Finally, the Optionee shall
pay to Hyperion or the Employer any amount of Tax-Related Items that Hyperion or
the Employer may be required to withhold as a result of the Optionee’s
participation in the Plan or the Optionee’s purchase of Option Shares that
cannot be satisfied by the means previously described. Hyperion may refuse to
honor the exercise and refuse to deliver the Option Shares if the Optionee fails
to comply with his or her obligations in connection with the Tax-Related Items
as described in this section.

Nature of Grant: In accepting the grant, the Optionee acknowledges that: (a) the
Plan is established voluntarily by Hyperion, it is discretionary in nature and
it may be modified, amended, suspended or terminated by Hyperion at any time,
unless otherwise provided in the Plan and this Notice; (b) the grant of the
Option is voluntary and occasional and does not create any contractual or other
right to receive future grants of options, or benefits in lieu of options, even
if options have been granted repeatedly in the past; (c) all decisions with
respect to future option grants, if any, will be at the sole discretion of
Hyperion; (d) the Optionee’s participation in the Plan will not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate Optionee’s employment relationship at any time with
or without cause; (e) the Optionee is voluntarily participating in the Plan;
(f) the Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Hyperion or the Employer, and
which is outside the scope of Optionee’s employment contract, if any; (g) the
Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
Hyperion or the Employer; (h) in the event that Optionee is not an employee of
Hyperion, the Option grant will not be interpreted to form an employment
contract or relationship with Hyperion; and furthermore, the Option grant will
not be interpreted to form an employment contract with the Employer or any
subsidiary or affiliate of Hyperion; (i) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (j) if the underlying
Shares do not increase in value, the Option will have no value; (k) if Optionee
exercises his or her Option and obtains Option Shares, the value of those Option
Shares acquired upon exercise may increase or decrease in value, even below the
exercise price; (l) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Option Shares purchased through
exercise of the Option resulting from termination of Optionee’s employment by
Hyperion or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and Optionee irrevocably releases Hyperion and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Notice, Optionee will be deemed irrevocably to have waived his or
her entitlement to pursue such claim; and (m) in the event of termination of
Optionee’s employment (whether or not in breach of local labor laws), Optionee’s
right to receive the Option and vest in the Option under the Plan, if any, will
terminate effective as of the date that Optionee is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of termination of employment
(whether or not in breach of local labor laws), Optionee’s right to exercise the
Option after termination of employment, if any, will be measured by the date of
termination of Optionee’s active employment and will not be extended by any
notice period mandated under local law; the Board shall have the exclusive
discretion to determine when Optionee is no longer actively employed for
purposes of his or her Option grant.

Data Privacy: The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Employer, Hyperion and its subsidiaries and affiliates for the exclusive purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Hyperion and the Employer may hold certain
personal information about him or her, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Hyperion, details of all options or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).

The Optionee understands that Data may be transferred to Hyperion’s designated
broker or such other stock plan service provider as may be selected by Hyperion
in the future, which is assisting Hyperion with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Optionee’s local human
resources representative. The Optionee authorizes Hyperion, the designated
broker and any other possible recipients which may assist Hyperion (presently or
in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Optionee’s participation in the Plan. The Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Optionee’s local human resources representative. The Optionee understands,
however, that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

Governing Law: The Option grant and the provisions of this Notice are governed
by, and subject to, the laws of the State of Delaware, as provided in the Plan.

Severability: The provisions of this Notice are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

OPTIONEE:

By Godfrey Sullivan
President and Chief Executive Officer

